Citation Nr: 0635313	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-39 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1. Entitlement to an increased evaluation for impairment of 
the right knee, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial rating in excess of 20 percent 
for degenerative joint disease of the right knee.




ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1972 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in November 2003 and 
February 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  The veteran's right knee impairment is manifested by 
moderate instability.

2.  The veteran's degenerative joint disease of the right 
knee is manifested by limitation of flexion between 94 and 
110 degrees, and limitation of extension between 10 and 20 
degrees, with mild effusion and pain. 

3.  The medical evidence does not demonstrate ankylosis of 
the knee joint, severe recurrent subluxation or lateral 
instability, episodes of locking, or impairment of the tibia 
and fibula.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee impairment are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2006).

2.  The criteria for a 30 percent rating for degenerative 
joint disease of the right knee are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5261 
(2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in October 2003, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2006).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim for an increased rating; information and evidence 
that VA would seek to provide; and information and evidence 
that the veteran was expected to provide.  In February 2006, 
the veteran was instructed to submit any evidence in his 
possession that pertained to his claims.  Although this 
notice was delivered after the initial denial of the claims, 
the AOJ subsequently readjudicated the claims based on all 
the evidence in July 2006.  Thus, the veteran was not 
precluded from participating effectively in the processing of 
his claims and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2006).  Service medical records have been associated with 
the claims file.  All identified and available treatment 
records have been secured, to include from both private and 
VA sources.  The veteran has been medically evaluated by VA 
on two occasions in conjunction with his claims.

Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155; 
38 C.F.R. Part 4.  In view of the number of atypical 
instances, it is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21.  When a 
question arises as to which of two ratings applies under a 
particular diagnostic code (DC), the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The veteran's service-connected right knee disability is 
currently rated 20 percent for instability, under DC 5257, 
and 20 percent for degenerative joint disease, under DC 5010-
5261.  Each will be discussed in turn below.

Instability

Referable to the rating for instability, DC 5257 requires 
severe lateral instability to warrant an evaluation in excess 
of 20 percent.  38 C.F.R. § 4.71a, DC 5257.  The veteran's 
knee was examined in October 2003 by a private physician, and 
in November 2003 and March 2006 by VA.  The private exam 
contained no findings regarding the stability of the 
veteran's knee.  The 2003 VA exam noted "moderate 
instability" in the joint, while instability was 
specifically ruled out in the 2006 exam, based on negative 
results on the McMurray's and Lachman's tests.  Outpatient 
clinical records, dated from September 2003 to October 2005, 
do not contradict these findings.  These treatment records 
show complaints of pain on one occasion; however, no 
complaints of instability were noted.

Because no more than moderate instability has been 
documented, a rating in excess of 20 percent for the 
veteran's knee impairment due to instability is not 
warranted.  


Arthritis 

DC 5010 directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the Schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  X-ray studies of record confirm degenerative joint 
disease of the right knee.  See VA x-ray report dated in 
March 2006.  Thus, DCs 5010 and 5003 are applicable, and 
direct the Board's attention to DCs 5260 and 5261 for 
limitation of motion referable to the knee.  

In order to assign a rating in excess of 20 percent under DC 
5260, flexion of the leg must be limited to 15 degrees or 
less.  38 C.F.R. § 4.71a, DC 5260.  The veteran's range of 
motion was tested on three occasions during the course of the 
appellate period.  See private exam, dated in October 2003; 
see also VA exams, dated in November 2003 and March 2006.  
His flexion was limited to between 94 and 110 degrees.  These 
measurements, being more than 15 degrees, do not warrant a 
higher rating under DC 5260.

For a rating higher than 20 percent under DC 5261, there must 
be limitation of extension of the leg to 20 degrees or more.  
38 C.F.R. § 4.71a, DC 5261.  Specifically, a 30 percent 
rating is assigned when extension is limited to 20 degrees.  
Examination in October 2003 showed full, normal extension 
(zero degrees).  On VA examination one month later, the 
veteran demonstrated limitation of extension to 20 degrees; 
however, by the examination in March 2006, the veteran's 
extension improved to limitation to 10 degrees.  At the time 
of that exam, he was also noted to have mild effusion into 
his joint.  The x-ray confirmed moderate to moderately severe 
tricompartmental degenerative changes, found to be slightly 
worse since the November 2003 x-ray study.  

While the veteran's November 2003 limitation of extension 
meets the schedular criteria for the higher, 30 percent 
rating, his more recently measured extension does not.  
However, because that last exam demonstrated effusion and 
more severe degenerative changes, his disability picture is 
found to more nearly approximate that contemplated by the 
higher rating.  Therefore, the 30 percent rating is 
appropriate for the veteran's degenerative joint disease.

Higher alternative ratings are offered under other diagnostic 
codes, such as DCs 5256 and 5262.  The medical evidence does 
not demonstrate ankylosis of the knee joint or impairment of 
the tibia and fibula.  Nor is a separate 20 percent rating 
available under DC 5258, as the evidence does not show 
frequent episodes of locking.  As above, the exams of record 
and the outpatient clinical records are negative for such 
complaints.  The veteran's 20 percent rating for instability 
and 30 percent rating for degenerative joint disease are the 
sole ratings warranted.


ORDER

Entitlement to a rating in excess of 20 percent for 
impairment of the right knee is denied.

Entitlement to a 30 rating for degenerative joint disease of 
the right knee is granted, subject to regulations applicable 
to the payment of monetary benefits.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


